DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
In re pages 9-11, the applicant argues that “The Office simply cites Van OS FIGs. 6B and 7 for a content control module to determine that a device application restricts the screen recording session from capturing the digital image content and the audio data based on Van OS "unless user acceptance, screen recording restricts." OA p. 8. Applicant disagrees with the rejection, which is based on a user in Van OS accepting to allow audio and video recording (Van OS FIG. 6B; FIG. 7 at 710), or the user not accepting to allow the audio and video recording. Van OS also describes that the device detects a stop request based on user activation or an end of game (at 712), and the device stops recording (at 714) (Van OS T[0226]). As described, Van OS does not even start a recording session, or stops recording based on either a user input or at the end of the session. However, Van OS does not disclose to "determine that a device application restricts the screen recording session from capturing one or more of the digital image content and the audio data" as recited in claim 1. 
	The Office recognizes that Van OS does not disclose, and cites to Seo, for the recited features to "pause the screen recording session for a time duration that the device application restricts the screen recording session" and "resume the screen recording session after a determination that the screen recording session is no longer being restricted from capturing one or more of the digital image content and the audio data" as recited in claim 1. The Office cites Seo FIGs. 24-27 and ¶¶ [0338], [0339] for pausing a screen sharing function when receiving a new call, and cites Seo FIG. 27 and ¶¶ [0357]-[0359] for resumes pause screen function when the user ends the call. 
	Applicant disagrees with the rejection because the cited sections of Seo are merely directed to a screen sharing function between terminal devices, such as during a video conference, and the screen sharing function may be paused for an incoming call. There is no indication whatsoever in Seo of "screen recording" or of a "screen recording session" as recited in claim 1. Accordingly, there is no indication in Seo to "pause the screen recording session" or to "resume the screen recording session" as recited in claim 1.”
In response, the examiner respectfully disagrees. Van Os et al. discloses in fig. 6B and paragraph 0195-0197 teaches “The electronic device detects a record request (e.g., via an API call based on activation of record affordance 604) from the first application (e.g., the game application) to a second application (e.g., an operating system of the electronic device or another application on the electronic device that has privileges to record data streams associated with user activity while using the device that the first application is prohibited from recording)……. At FIG. 6B, in response to detecting the record request from the first application (e.g., to the second application), the electronic device displays, on the display, a user interface (608) for the second application, the user interface (608) for the second application including a confirmation affordance (612)…….. At FIG. 6B, the electronic device detects (e.g., by the second application) activation (e.g., by the user) of the confirmation affordance (612). In response to detecting activation of the confirmation affordance (e.g., 612), the electronic device initiates (e.g., by the second application) a recording of at least one data stream of the one or more data streams. Alternatively, if the device detects (e.g., by the second application) activation (e.g., by the user) of a decline affordance (614), the electronic device forgoes initiating the recording of at least one data stream of the one or more data streams. In the example of FIG. 6B, the electronic device concurrently displays an indication (610) of the one or more data streams to be requested for recording with the confirmation affordance (612).” Van Os et al. teaches recording indication of game play on the screen (606). In response to detect recording request using an application, 608 displays acceptance and decline options to a user to choose. If user accept recording, user will receive interference to stop recording. Herein, the device application restricts the screen recording session when user choose the option to decline recording or stop recording after start recording, therefore meets claimed a device application restricts the screen recording session.
	Furthermore, Seo et al. discloses in paragraph 0338-0339 teaches “Referring to FIG. 24, a method (hereinafter, a screen sharing method) of sharing a screen between terminals may include operation S2410 of executing a screen sharing function of a first terminal to share a screen of the first terminal with a second terminal, operation S2420 of detecting a new call received at the first terminal while the screen sharing function of the first terminal is being executed, and operation S2430 of pausing the screen sharing function based on a function corresponding to the new call among a plurality of functions.”, paragraph 0343 teaches “The screen sharing method may further include an operation of displaying an output message indicating pausing the screen sharing function.”, moreover, paragraph 0135 teaches “Hereinafter, examples of sharing a function between terminals using the aforementioned terminal functions are described. As an example of the screen sharing function or the audio sharing function, a user may perform a voice/audio call or a text chat while streaming and thereby mirroring a screen or audio output on a terminal of the user to a terminal of a counter party during the voice/audio call or the text chat. Also, as an example of the control function, a user may control a setting of a terminal of a counter party to be changed or may control a content transmission to receive the content of the terminal of the counter party while mirroring a screen of the counter party. As an example of the sketchy function, the same text, picture, and the like input from a terminal of a user may be displayed on a terminal of a counter party and also be stored therein while mutually outputting the same screen.”, paragraph 0373 teaches “The processed image frame may be displayed on the output unit 3050. The processed image frame may be stored in the storage 3060, or may be externally transmitted via the transceiver 3010.” Seo et al. discloses screen sharing between devices, pauses screen sharing when there is a call and when call ended resume sharing. Furthermore, during screen sharing screen is recorded/stored in the storage medium as discussed in paragraph 0135 and 0373. Thus meets claimed pause and resume the screen recording session.
In re page 11, the applicant argues that “Claim 3 recites "to determine that the device application is executing on the wireless device as a foreground application, and pause the screen recording session." The Office generally just cites Seo FIG. 20 to reject the recited feature of "the device application is executing on the wireless device as a foreground application" (from claim 1, the device application that restricts the screen recording session from capturing the digital image content or the audio data). The Office states that Seo FIG. 20 "shows pausing screen recording." However, there is no indication of pausing a screen recording in Seo FIG. 20, or in the related description (Seo ¶¶ [0304], [0305]). No particular explanation of the rejection is offered to support the rejection, and Applicant submits that a proper rejection has not been established. Accordingly, Van OS and/or Seo as cited by the Office does not support the § 103 rejection, which should be withdrawn.”
In response, the examiner respectfully disagrees. Seo et al. discloses in fig. 20, paragraph 0340 teaches “FIG. 20 illustrates an example of a screen displaying a message inquiring about whether to share a voice call function or a video call function in response to a function sharing request for a plurality of functions including the voice call function or the video call function.” Fig. 24, paragraph 0339 teaches “In operation S2420, the new call may include a message and a telephone, and may include chat, photo transmission, camera sharing, screen sharing, sound sharing, location sharing, and sketchy functions. The message may include a voice message, a short text message, a long text message, a multimedia message, and a moving picture message. The telephone may include a voice call and a video call.” Herein, Seo et al. teaches when the incoming voice call or video call comes, screen recording (sharing) pause the screen, thus meets claimed invention.
In re pages 11-12, the applicant argues that “Claim 4 recites "to determine that the device application restricts the screen recording session based on the wireless device processing empty video data or empty audio data during the screen recording session." The Office recognizes that Van OS and Seo do not disclose the features recited in claim 4, and cites Slovacek [0052] for "when there was hold, no audio is being recorded." Applicant disagrees with the rejection because the cited no audio is being recorded when there is a hold in Slovacek does not address to restrict "the screen recording session based on the wireless device processing empty video data or empty audio data during the screen recording session" as recited in claim 4. 
	Slovacek ¶[0052] describes that a single recorded file may be associated with multiple segments during an interaction, and when a call is placed on hold, the new on hold segment "may not be associated with an audio track (as the call is on hold, no communication is taking place and no audio is being recorded)." There is no indication in Slovacek, and the Office provides no particular explanation, as to how the cited "hold, no audio is being recorded" of Slovacek supports a rejection of the recited features "restricts the screen recording session based on the wireless device processing empty video data or empty audio data during the screen recording session" as recited in claim 4. Accordingly, Slovacek as cited by the Office does not support the § 103 rejection, which should be withdrawn.”
In response, the examiner respectfully disagrees. Slovacek discloses in fig. 8, paragraph 0052 that “As illustrated, a single media file may have multiple tracks extracted for association with interaction segments, such as an agent's screen recording file 826, which it can be seen is a single recorded file that may be associated with a plurality of segments during an interaction, each of which may be further associated with a particular portion of the media file (such as portions of a call when an agent's screen was being recorded but the nature of the interaction changed, in this case when a call was placed on hold and when it was subsequently resumed). Additionally, multiple separate audio files may be associated with separate segments as needed, for example a single audio recording for an initial portion of a call when an agent was speaking with a client 825a, and a second separate recorded file for a later portion of the call when an agent resumed speaking with the client 825b after placing them on hold for a time.” Slovacek discloses screen recording file 826 during screen recording; separate audio files, for example, 825a, 825b, initial portion of call before hold and later portion of call after hold, but there is no file when there was a hold, therefore, during the screen recording session no audio file is recorded when there is a hold that detects restriction of screen recording.
Claim 8 is rejected for the same reason as discussed in the corresponding paragraph 2-3 above.
In re pages 14-15, the applicant argues that “Applicant submits that Van OS does not disclose the subject matter of independent claim 15, in particular the features recited above. The Office cites Van OS FIG. 6B for a "record start and stop button" to reject the recited feature of "determining that a device application restricts the screen recording session from the capturing the media content" as recited in claim 15. As shown and described, the "record start and stop button" of Van OS is a user-selectable button initiated by a user of the device. Clearly, this rejection based on Van OS FIG. 6B does not disclose a device application that "restricts the screen recording session from the capturing the media content" as recited in claim 15. 
	The Office also cites Van OS ¶¶ [0210], [0212] for a "start and stop time" to reject the recited features of "adding a start delimiter to the screen recording session to indicate a beginning section of the screen recording session being restricted" and "adding an end delimiter to the screen recording session to indicate an end section of the screen recording session being restricted" as recited in claim 15. Applicant notes that there is no discussion or any indication in Van OS ¶[0210] of a "start and stop time" as indicated by the Office. Further, Applicant disagrees with the rejection because Van OS ¶[0212] only describes "a timer indicating the duration of a current recording that is not recorded or stored in memory." Van OS FIG. 6C merely shows a "STOP" button with an indication that the timer has elapsed 0:06 seconds. 
	Notably, overall start and stop times of a recording session would not disclose the features recited in claim 15. Rather than a start time of the overall screen recording session, the claim recites a start delimiter to indicate "a beginning section of the screen recording session being restricted." Similarly, rather than an end time of the overall screen recording session, the claim recites an end delimiter to indicate "an end section of the screen recording session being restricted." The start delimiter and the end delimiter indicate a section of the screen recording session that is being restricted - not the entirety of the overall screen recording session.”
	In response, the examiner respectfully disagrees. Van Os et al. discloses in fig. 6B and paragraph 0195-0197 teaches “The electronic device detects a record request (e.g., via an API call based on activation of record affordance 604) from the first application (e.g., the game application) to a second application (e.g., an operating system of the electronic device or another application on the electronic device that has privileges to record data streams associated with user activity while using the device that the first application is prohibited from recording)……. At FIG. 6B, in response to detecting the record request from the first application (e.g., to the second application), the electronic device displays, on the display, a user interface (608) for the second application, the user interface (608) for the second application including a confirmation affordance (612)…….. At FIG. 6B, the electronic device detects (e.g., by the second application) activation (e.g., by the user) of the confirmation affordance (612). In response to detecting activation of the confirmation affordance (e.g., 612), the electronic device initiates (e.g., by the second application) a recording of at least one data stream of the one or more data streams. Alternatively, if the device detects (e.g., by the second application) activation (e.g., by the user) of a decline affordance (614), the electronic device forgoes initiating the recording of at least one data stream of the one or more data streams. In the example of FIG. 6B, the electronic device concurrently displays an indication (610) of the one or more data streams to be requested for recording with the confirmation affordance (612).” Van Os et al. teaches recording indication of game play on the screen (606). In response to detect recording request using an application, 608 displays acceptance and decline options to a user to choose. If user accept recording, user will receive interference to stop recording. When user activate screen recording session, add a start delimiter and when stops screen recording, add an end delimiter. 
The screen recording session continuing for a time duration defined by the start delimiter to the end delimiter. Herein, the device application restricts the screen recording session when user choose the option to decline recording or stop recording after start recording, therefore meets claimed invention.


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an audio module”, “control module” fig. 1,  in claim 1-8, 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0360256 by Van Os et al.

Regarding claim 15, a method, comprising: 
capturing media content with a screen recording session initiated on a wireless device (fig. 6B and 6C shows screen recording session); 
determining that a device application restricts the screen recording session from the capturing the media content on the wireless device (in addition to discussion above, fig. 6B 604 shows record start and stop button); 
adding a start delimiter to the screen recording session to indicate a beginning section of the screen recording session being restricted by the device application (in addition to discussion above, paragraph 0210, 0212 teaches start and stop time); 
adding an end delimiter to the screen recording session to indicate an end section of the screen recording session being restricted by the device application, the screen recording session continuing for a time duration defined by the start delimiter to the end delimiter (in addition to discussion above, paragraph 0210 teaches start and stop time).

Regarding claim 16, the method wherein the media content captured by the screen recording session is at least one of digital image content displayed on a display screen of the wireless device or audio data processed with an audio module of the wireless device (fig. 6A-6C shows display screen to display digital image content, paragraph 0196-0197 teaches audio data from game and microphone).

Regarding claim 18, the method further comprising: determining that the device application is executing on the wireless device as a foreground application, and adding the start delimiter to the screen recording session (in addition to discussion above, fig. 6B teaches 608 as foreground application).

Regarding claim 20, the method further comprising: determining that the device application is executing on the wireless device as a background application, and adding the end delimiter to the screen recording session in addition to discussion above, fig. 6C teaches 616 as background application).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0360256 by Van Os et al. in view of US 2014/0250227 by Slovacek.

Regarding claim 17, Van Os et al. discloses screen recording session marked by the start delimiter to the end delimiter (as discussed above), but fails to disclose the method wherein the screen recording session is recorded as blank video data without audio or visual content during the time duration that the device application restricts the screen recording session.
	Slovacek discloses the screen recording session is recorded as blank video data without audio or visual content during the time duration that the device application restricts the screen recording session (paragraph 0052 teaches when there was hold, no audio is being recorded).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the screen recording session is recorded as blank video data without audio or visual content during the time duration that the device application restricts the screen recording session, as taught by Slovacek into the system of Van Os et al., because such incorporation would allow a user to have options when to share screen during screen recording session, thus increase user accessibility of the system.

Regarding claim 19, Van Os et al. discloses a screen recording session (as discussed above), but fails to disclose the method wherein the determining that the device application restricts the screen recording is based on the wireless device processing empty video data or empty audio data during the screen recording session.
	Slovacek discloses wherein the determining that the device application restricts the screen recording is based on the wireless device processing empty video data or empty audio data during the screen recording session (paragraph 0052 teaches when there was hold, no audio is being recorded).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include wherein the determining that the device application restricts the screen recording is based on the wireless device processing empty video data or empty audio data during the screen recording session, as taught by Slovacek into the system of Van Os et al., because such incorporation would allow a user to have options when to share screen during screen recording session, thus increase user accessibility of the system.

Claims 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0360256 by Van Os et al. in view of US 2014/0240440 by Seo et al.

Regarding claim 1, Van Os et al. discloses a wireless device, comprising: 
a display screen to display digital image content (fig. 6A-6C shows display screen to display digital image content); 
an audio module to process audio data (in addition to discussion above, paragraph 0196-0197 teaches audio data from game and microphone); 
a screen recording session configured to capture at least one of the digital image content and the audio data (in addition to discussion above, fig. 6B and 6C shows screen recording session); 
a content control module implemented at least partially in hardware (fig. 5B) and configured to: 
determine that a device application restricts the screen recording session from capturing one or more of the digital image content and the audio data (in addition to discussion above, fig. 6B and 7 shows unless user acceptance screen recording restricts); 
	Van Os et al. fails to disclose 
pause the screen recording session for a time duration that the device application restricts the screen recording session; and 
resume the screen recording session after a determination that the screen recording session is no longer being restricted from capturing one or more of the digital image content and the audio data.
	Seo et al. discloses 
pause the screen recording session for a time duration that the device application restricts the screen recording session (fig. 24-27 shows pausing screen sharing function when receiving new call, paragraph 0338-0339); and 
resume the screen recording session after a determination that the screen recording session is no longer being restricted from capturing one or more of the digital image content and the audio data (in addition to discussion above, fig. 27 shows resumes pause screen function when user ends call, paragraph 0357-0359).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include pause and resume function for screen recording session, as taught by Seo et al. into the system of Van Os et al., because such incorporation would allow a user to have options when to share screen during screen recording session, thus increase user accessibility of the system.

Regarding claim 2, the wireless device wherein the content control module is configured to determine that the digital image content or the audio data is associated with the device application that restricts the screen recording session (Seo et al., in addition to discussion above, fig. 24-27, paragraph 0338-0339 teaches call restricts the screen recording session).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 3, the wireless device wherein the content control module is configured to determine that the device application is executing on the wireless device as a foreground application, and pause the screen recording session (Seo et al., in addition to discussion above, fig. 20 shows pausing screen recording).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 5, the wireless device wherein the content control module is configured to determine that the device application is executing on the wireless device as a background application, and resume the screen recording session (Seo et al., in addition to discussion above, fig. 27 shows resumes pause screen function when user ends call, paragraph 0357-0359).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 6, the wireless device further comprising: a microphone to detect external audio content that is processed as the audio data, and wherein the content control module is configured to: pause the screen recording session from capturing the external audio content during the screen recording session for the time duration that the device application restricts the screen recording session (in addition to discussion above, Van Os et al., fig. 6A-6C, paragraph 0196-0197 teaches microphone for external audio; Seo et al., fig. 24-27, paragraph 0338-0339 teaches pausing screen recording).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 7, the wireless device further comprising: a camera device to capture the digital image content that is displayed on the display screen, and wherein the content control module is configured to: pause the screen recording session from capturing the digital image content during the screen recording session for the time duration that the device application restricts the screen recording session (in addition to discussion above, Van Os et al., fig. 6A-6C, paragraph 0196-0197 teaches camera; Seo et al., fig. 24-27, paragraph 0338-0339 teaches pausing screen recording).
	The motivation for combining references has been discussed in independent claim above.

Claim 8 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 9 is rejected for the same reason as discussed in the corresponding claim 2 above.
Claim 10 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 12 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 13 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 7 above.

Claims 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0360256 by Van Os et al., US 2014/0240440 by Seo et al. in view of US 2014/0250227 by Slovacek.

Regarding claim 4, Van Os et al. discloses a screen recording session configured to capture at least one of the digital image content and the audio data (as discussed above), Seo et al. discloses pause and resume the screen recording session (as discussed above), but fails to disclose the wireless device wherein the content control module is configured to determine that the device application restricts the screen recording based on the wireless device processing empty video data or empty audio data during the screen recording session.
	Slovacek discloses the wireless device wherein the content control module is configured to determine that the device application restricts the screen recording based on the wireless device processing empty video data or empty audio data during the screen recording session (paragraph 0052 teaches when there was hold, no audio is being recorded).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the device application restricts the screen recording based on the wireless device processing empty video data or empty audio data during the screen recording session, as taught by Slovacek into the system of Van Os et al. and Seo et al., because such incorporation would allow a user to have options when to share screen during screen recording session, thus increase user accessibility of the system.

Claim 11 is rejected for the same reason as discussed in the corresponding claim 4 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484